Citation Nr: 1023351	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  07-28 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling prior to November 25, 2007 and 50 percent disabling 
thereafter.

2.  Entitlement to an increased rating for bilateral plantar 
warts and calluses, currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In August 2009, the Veteran appeared and testified at a 
Travel Board hearing held at the Jackson, Mississippi RO.  
The hearing transcript is associated with the claims folder.

The issue of entitlement to an increased rating for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's service-connected bilateral plantar warts and 
calluses, which require regular debridements, result in pain 
and limitation of motion of the 1st metatarsals bilaterally, 
moderate limitation of right ankle motion, less than moderate 
limitation of left ankle motion and no scarring residuals.


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for 
bilateral plantar warts and calluses have been met based upon 
entitlement to a separate 10 percent rating for limitation of 
right ankle motion.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.20, 4.21, 4.71a, 4.118, Diagnostic 
Codes (DCs) 5279, 5284, 7819 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, separate ratings may also be assigned for separate 
periods of time based on the facts found.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Plantar warts and calluses do not have their own individual 
diagnostic code.  When an unlisted condition is encountered 
it is permissible to rate it under a closely related disease 
or injury in which not only the functions affected, but also 
the anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.

The RO has rated the Veteran's plantar warts and calluses as 
analogous to anterior metatarsalgia (Morton's disease) under 
DC 5279.  Under this diagnostic code, a 10 percent rating is 
the maximum available schedular rating for anterior 
metatarsalgia, unilateral or bilateral.  Thus, there is no 
basis for a higher rating under this diagnostic code.

The RO has also considered the application of DC 5284, which 
pertains to other foot injuries.  Under DC 5284, a 20 percent 
rating is warranted for a moderately severe foot injury.  The 
maximum 30 percent rating is warranted for a severe foot 
injury.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.

The Veteran's bilateral plantar warts and calluses are 
benign, recurring skin neoplasms.  Thus, the Board will 
consider the applicability of DC 7819, which instructs the 
rater to evaluate the disorder as disfigurement of the head, 
face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804), 
or impairment of function (DC 7805).

Notably, the Veteran filed his claim for an increased rating 
in December 2005.  As such, this claim may only be evaluated 
according to the criteria for evaluating skin diseases in 
effect since August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  See also VAOPGCPREC 3-00 (Apr. 10, 2000); 
38 U.S.C.A. § 5110(g).  

During the pendency of this appeal, VA issued a clarifying 
final rule for evaluating scar disabilities at 73 Fed. Reg. 
54708 (Sept. 23, 2008).  However, these amendments only apply 
to applications received by VA on or after October 23, 2008, 
or if the Veteran expressly requests consideration under the 
new criteria, which he has not done here.  Therefore, the 
Board has no authority to consider these revisions in 
deciding this claim.  VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).

First considering DC 7800, the Veteran's plantar warts and 
calluses are not manifested in the region of the head, face, 
or neck.  As such, the criteria of DC 7800 are not 
applicable.

Under DC 7801, a 10 percent rating is warranted for scars, 
other than the head, face, or neck, that are deep or cause 
limited motion in an area or areas exceeding 6 square inches 
(39 sq. cm.).  A deep scar, according to Note 2, is one 
associated with underlying soft tissue damage.  Under Note 1, 
scars in widely separated areas, as on 2 or more extremities 
or on anterior and posterior surfaces of extremities or the 
trunk, will be separately rated and combined in accordance 
with 38 C.F.R. § 4.25.

Under DC 7802, a 10 percent rating is warranted for scars 
that are superficial, do not cause limited motion, and cover 
area of 144 inches (929 sq. cm).  A superficial scar, as 
defined in Note 2, is one not associated with underlying soft 
tissue damage.  Again, scars in widely separated areas, as on 
2 or more extremities or on anterior and posterior surfaces 
of extremities or the trunk, will be separately rated and 
combined in accordance with 38 C.F.R. § 4.25.  See Note 1 to 
38 C.F.R. § 4.118, DC 7802.

Under DC 7803, a 10 percent rating is warranted for a scar 
that is superficial and unstable.  An unstable scar is 
defined at Note 1 as one where, for any reason, there is 
frequent loss of covering over the scar.  A superficial scar 
is defined in Note (2) as one not associated with underlying 
soft tissue damage.

Under DC 7804, a 10 percent rating is warranted for 
superficial scars that are painful on examination.  A 
superficial scar is again defined in Note (1) as one not 
associated with underlying soft tissue damage.

Under DC 7805, a scar may also be rated based upon limitation 
of function of the part affected.

In evaluating scar disorders, separate ratings may be 
assigned based upon appearance, healing, and/or impairment of 
function of the part affected.  See Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994) (holding that separate disability 
ratings may be assigned for distinct disabilities resulting 
from the same injury so long as the symptomatology for one 
condition is not "duplicative of or overlapping with the 
symptomatology" of the other condition.)

Historically, the Veteran's service treatment records (STRs) 
reflect a history of treatment for plantar warts, calluses 
and corns of the feet variously treated with debridement and 
salicylic acid.  Postservice, the Veteran continued to 
receive treatment for calluses primarily involving the medial 
surfaces of the great toes, and the plantar surfaces of the 
1st and 5th metatarsal heads.

VA Compensation and Pension (C&P) feet examination in June 
2000 reflected the Veteran's report of walking difficulties 
due to calluses, requiring the use of shoe inserts.  
Examination revealed bilateral calluses with associated warts 
and evidence of recent deep debridement over the 1st and 5th 
metatarsals on the plantar surface of both feet.  There was 
no evidence of underlying bony involvement.

The Veteran filed his claim for an increased rating in 
December 2005.  Private podiatry records from October 2005 to 
March 2006 reflect treatment for painful lesions on the 
bottom of the Veteran's feet.  In particular, the Veteran's 
feet demonstrated several hyperkeratotic lesions at the sub 
1st - 5th metatarsals bilaterally with pain on palpation, 
which appeared as secondary to plantar-flexed metatarsals.  
Additional hyperkeratotic lesions were present on the plantar 
aspects of both feet.  These lesions were debrided.

The Veteran underwent VA C&P feet examination in January 
2006.  At that time, he described bilateral foot pain which 
was present 80 to 90 percent of the time.  His pain was 
exacerbated by walking on hard surfaces and weightbearing.  
He had flare-ups of disability which occurred approximately 
once per month, and lasted four to five days in duration.  
There were no precipitating events other than rough, cold 
weather.  He could perform all activities of daily living 
without assistance, and did not use any assistive ambulatory 
devices.  The Veteran wore Rockford shoes that were 
recommended by his podiatrist, took ibuprofen, and obtained 
debridements.  He reported that he stopped working as a truck 
driver in 2002, partly due to bilateral foot pain.  The 
Veteran further reported being unable to go shopping due to 
prolonged walking.  Overall, his physical activities were 
limited.

On examination, the Veteran's gait was slightly slowed.  
Inspection of the feet in resting position revealed a 
slightly dorsal position of the 2nd, 3rd and 4th toes 
bilaterally.  There were no frank hammertoes.  There were 
obvious calluses with central deformities suggesting plantar 
warts, which were tender to palpation, present on both sides 
of the foot proximal to the 1st and 5th toes about 4 to 6 cm.  
Additionally, the metatarsal area was sensitive to palpation.  
The Veteran did not allow plantar surface palpation of the 
distal part of the feet for more than a second, and withdrew 
from examination due to pain.  The Veteran also manifested 
abnormal nails with the left large toe nail being thick and 
irregular.  The forefoot demonstrated normal movement.  The 
right 1st metatarsal phalangeal joint showed 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  The left 1st 
metatarsal phalangeal joint showed 12 degrees of dorsiflexion 
and 35 degrees of plantar flexion.  The right ankle showed 
plantar flexion to 25 degrees and dorsiflexion to 10 degrees.  
The left ankle showed plantar flexion to 40 degrees and 
dorsiflexion to 0 degrees.  Movements were unchanged with 
repetitive motion.  The Veteran's heels were normal.  There 
was normal drawer test of the ankles, which exhibited normal 
subtalar movement.  There was no hallux valgus to any degree.  
The examiner diagnosed residual plantar warts with associated 
callus formation present on both feet with decreased range of 
motion of the "left" ankle.  The examiner further indicated 
that there was pain with movement of the distal foot 
bilaterally with some areas suggestive of metatarsalgia.  The 
examiner could not estimate additional limitation due to 
flare-ups without resort to speculation.

An April 2006 statement from the Veteran's brother observed 
that the Veteran suffered from foot problems which sometimes 
prevented him from walking for days.

The Veteran's VA clinical records reflect that he underwent 
multiple debridements as follows: a keratoma lesion in March 
2007, keratoma lesions on the plantar aspect of the 4th and 
5th right metatarsals in August 2007, lesions of the plantar 
aspect of the 1st and 5th metatarsals bilaterally in January 
2008, and severely enucleated keratoma lesions at the 1st and 
5th metatarsals bilaterally in September 2008 (causing 
difficulty walking due to pain).

Notably, in February 2008, the Veteran was treated for heel 
pain secondary to heel spurs with fitted heel cushions and 
exercises to stretch his plantar fascia.  In September 2008, 
the Veteran was issued a cane and orthotics due to unsteady 
gait and foot pain which was causing an antalgic gait.

The Veteran underwent additional VA C&P feet examination in 
September 2008.  At that time, the Veteran described a long-
standing history of recurrent plantar warts requiring 
debridements on a monthly basis.  The Veteran described these 
lesions as painful which caused him to walk on his heels.  He 
reported an inability to work in his yard or attend social 
functions involving standing or walking as such activities 
exacerbated his pain symptoms.  He used a thin pad under his 
warts to cushion the skin, and occasionally used a cane.  
Overall, the Veteran denied a progression of his wart 
lesions.  He further denied periods of incapacitation due to 
his warts, or any interference with his activities of daily 
living.   

On examination, the Veteran demonstrated a slow gait with 
attempts to steady his gait with heel walking.  However, he 
stopped to obtain a wheelchair, and reported foot pain when 
walking.  The examiner noted no usual wear of the Veteran's 
shoes.  There was no swelling of either foot.  Plantar 
keratoses were present on the lateral aspect of both feet 
proximal to the great toe.  There were also plantar keratoses 
on the lateral aspect of both feet proximal to the little 
toe.  There was no callous formation of the feet surrounding 
the warts.  Overall, the areas measured less than 1/4 cm.  The 
plantar keratoses were hyopigmented, flat and stable.  The 
skin surrounding the warts was smooth.  There was no 
inflammation, edema, keloids formation, chronic skin changes, 
ulceration, skin breakdown, scarring or disfigurement.  The 
affected body surface was less than 1 percent.  The examiner 
diagnosed plantar warts bilaterally.

Thereafter, the Veteran's VA clinical records reflect 
multiple debridements as follows: a keratoma lesion in 
January 2009, nucleated lesions on the plantar aspect of the 
1st and 5th metatarsals bilaterally in March 2009, and 
keratotic lesions of the subhallux bilaterally and the sub 
5th metatarsal of the left foot in April 2009.

During a Travel Board hearing in August 2009, the Veteran 
testified to undergoing monthly debridements due to recurrent 
lesions of both feet.  He had switched his care from VA to a 
private provider.  The Veteran reported that the debridements 
provided a temporary but short-lived decrease in pain 
symptoms.  His bilateral foot pain was constantly present, 
but exacerbated when walking on hard surfaces.  The Veteran 
complained that, at his last VA examination, the examiner did 
not take the Veteran's shoes off to evaluate the extent and 
severity of his disability.  He also reported leaving this 
examination early due to fear of having left his oven on at 
home.

Applying the criteria to the facts of this case, the Board 
finds that the criteria for a rating greater than 10 percent 
for bilateral plantar warts have been met to the extent that 
a separate 10 percent rating is warranted for right ankle 
limitation of motion.  A higher rating still is not warranted 
for any time during the appeal period.  In this respect, the 
Board finds that the Veteran's service-connected bilateral 
plantar warts and calluses, which require regular 
debridements, result in pain and limitation of motion of the 
1st metatarsals bilaterally, moderate limitation of right 
ankle motion, less than moderate limitation of left ankle 
motion and no scarring residuals.

As noted above, the RO has rated the Veteran's plantar warts 
and calluses as analogous to anterior metatarsalgia (Morton's 
disease) under DC 5279, and assigned the maximum available 
schedular rating for anterior metatarsalgia, unilateral or 
bilateral.  Thus, there is no basis for a higher rating under 
this diagnostic code.

The September 2008 VA C&P examination report reflected 
opinion that the Veteran's plantar warts and calluses do not 
result in any scarring disability characteristics.  The lay 
statements and clinical records reflect a long-standing 
history of recurrent plantar warts and keratoma lesions 
primarily involving the 1st and 5th metatarsals bilaterally as 
well as the plantar surfaces of the feet.  However, none of 
this evidence suggests that such debridements have resulted 
in a scarring disability.

Overall, the lay and medical evidence establishes that the 
Veteran's service-connected plantar warts and callouses do 
not result in a scarring disability.  As such, the criteria 
of DC's 7800-7805 are not directly applicable in this case.

However, the medical evidence of record includes assessments 
that the Veteran's service-connected plantar warts and 
calluses have resulted in limitation of motion of the right 
ankle (in addition to the bilateral 1st metatarsal phalangeal 
joint symptoms compensated under DC 5279).  As such, the 
Board may apply the provisions of DC 7005 by analogy of a 
skin disorder causing limitation of motion of an affected 
part.

Included within 38 C.F.R. § 4.71a are multiple DC's that 
evaluate impairment resulting from ankle disorders, including 
DC 5270 (ankylosis), DC 5271 (limitation of ankle motion), 
DC 5272 (ankylosis of the substragalar or tarsal joint), 
DC 5273 (malunion of the os calcis or astragulus), and 
DC 5274 (astragalectomy).

Ankylosis refers to immobility and consolidation of a joint 
due to disease, injury, or surgical procedure).  See Shipwash 
v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988).  See also 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, NOTE (5) (defining ankylosis as 
fixation of a joint in a particular position.

The September 2008 VA C&P examiner only identified limitation 
of right ankle motion as being caused by service-connected 
plantar warts and calluses.  As such, DC's 5270, 5272, 5273 
and 5274 are not applicable to the facts of this case.

Under DC 5271, a 10 percent rating is warranted for moderate 
limitation of ankle motion.  A 20 percent rating is warranted 
for marked limitation of ankle motion.  Normal range of 
motion of the ankle is to zero to 20 degrees in dorsiflexion, 
and zero to 45 degrees in plantar flexion.  See 38 C.F.R. 
§ 4.71a, Plate II.

The January 2006 VA C&P examination report demonstrated right 
ankle plantar flexion limited to 25 degrees which is a 44 
percent reduction of normal plantar flexion.  The Veteran's 
dorsiflexion was limited to 10 degrees, which is a 50 percent 
reduction of normal dorsiflexion.  The examiner found no 
additional limitations with repetitive movement.  In the 
Board's opinion, this range of motion loss demonstrates 
moderate limitation of right ankle motion.

The January 2006 VA C&P examination report also demonstrated 
left ankle plantar flexion limited to 40 degrees, which is an 
11 percent reduction of normal range of motion.  There was no 
loss of motion in dorsiflexion.  The examiner found no 
additional limitations with repetitive movement.  In the 
Board's opinion, this range of motion loss demonstrates left 
ankle motion loss less than moderate in degree.

In conjunction with these findings, the Board also considers 
the Veteran's description of extreme bilateral foot pain when 
attempting to walk with or without shoes as well as the 
description by the Veteran's brother of episodes of 
incapacitating bilateral foot pain.  However, these lay 
description of symptomatology conflict with the Veteran's 
statements to VA examiners in January 2006 and September 2008 
wherein he denied significant interruption with his 
activities of daily living, and his September 2008 denial of 
incapacitating episodes of pain due to his plantar warts.

The objective evidence of record clearly corroborates the 
Veteran's report of painful walking, particularly when 
plantar wart and callous formation requires debridement.  The 
Veteran has been noted to have an antalgic gait, but is also 
noted to have a normal shoe wear pattern.  The Board notes 
that the Veteran has been treated for heel spurs which are 
not of service-connected origin.

Overall, the record reflects that the Veteran's bilateral 
plantar warts and calluses result in limitation of motion of 
the 1st metatarsals bilaterally which are evaluated as 10 
percent disabling under DC 5279.  He has additional 
limitation of motion of the right ankle which can be 
separately rated as 10 percent disabling under DC 5271, and 
mild limitation of left ankle motion which is rated as 
noncompensable under DC 5271.

The Veteran's limitation of right ankle motion is not shown 
to be marked in degree, and his left ankle limitation of 
motion is not shown to be more than mild in degree.  As noted 
above, VA examination found no additional motion loss with 
repetitive movement.  Even with considering the lay reports 
of functional limitations, the criteria for higher ratings 
under DC 5271 for either ankle are not met or more nearly 
approximated for any time during the appeal period.

The Board has further considered the application of DC 5284, 
which pertains to other foot injuries although there is no 
underlying foot injury involved in this case.  With respect 
to the right foot, the overall limitation of right foot 
functioning is manifested by limitation of motion of the 1st 
metatarsal and the right ankle each separately evaluated as 
10 percent disabling.  The Veteran's overall right foot 
functioning is not shown to result in a severe foot injury.  
The Veteran's left foot functioning in manifested by 
limitation of motion of the 1st metatarsal and mild 
limitation of ankle motion.  His overall foot functioning is 
not shown to be moderately severe in degree.  Thus, even with 
considering the lay reports of functional limitations, the 
criteria for higher ratings under DC 5284 for either foot are 
not met or more nearly approximated for any time during the 
appeal period.

In so deciding, the Board has considered the Veteran's 
descriptions of bilateral foot pain which interferes with his 
ability to walk and stand to be competent and credible 
evidence supporting his claim.  However, the lay descriptions 
of incapacitating episodes of bilateral foot pain are 
inconsistent and unreliable.  Regarding the overall severity 
of his bilateral foot disability, as manifested 
orthopedically, the Board places greater probative value to 
the findings of the VA examiners who have greater expertise 
in evaluating such matters.  The preponderance of the 
persuasive lay and medical evidence is against any further 
compensation in this claim.  38 U.S.C.A. § 5107(b).

Finally, the Board has considered whether the Veteran's claim 
warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  In 
Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral 
for extraschedular consideration is warranted.  The Court 
stated that the RO or the Board must first determine whether 
the schedular rating criteria reasonably describe the 
veteran's disability level and symptomatology.  Id. at 115.  
If the schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

The Board is aware of the Veteran's complaints that his 
service-connected bilateral plantar warts and calluses have 
on his ability to work and perform daily activities of 
living.  The Veteran describes recurring skin lesions 
requiring debridements and resulting in difficulty with 
standing and walking.  In deciding this case, the Board has 
evaluated the Veteran's disability under multiple diagnostic 
codes evaluating metatarsalgia, scarring characteristics, 
functional impairment of affected parts by analogy to DC 
7005, limitation of ankle motion and the criteria for other 
foot injuries.  The Veteran's overall complaints and symptoms 
are addressed in these schedular criteria, and higher 
schedular ratings are available based upon either a greater 
level of symptomatology.

Overall, the Board finds that the schedular ratings assigned 
adequately address the level of symptomatology displayed by 
the Veteran.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

The Board further notes that the Veteran reports being 
unemployable primarily due to PTSD.  He has reported some 
workplace interference due to his bilateral foot symptoms.  
As addressed in the remand, the issue of entitlement to TDIU 
is deferred pending additional development.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

A pre-adjudicatory RO letter dated January 2006 advised the 
Veteran of the types of evidence and/or information deemed 
necessary to substantiate his claim as well as the relative 
duties upon himself and VA in developing his claim.  He was 
specifically advised to submit evidence showing that his 
disability had increased in severity, which could be 
substantiated by a statement from his doctor containing the 
physical and clinical findings, the results of any laboratory 
tests or x-rays, and the dates of examinations and tests.  
The Veteran could also submit statements from other 
individuals who were able to describe from their knowledge 
and personal observations in what manner his disability had 
become worse.  Furthermore, the Veteran could submit his own 
statement describing his symptoms, their frequency and 
severity, and other involvement, extension and additional 
disablement caused by his disability.

A post-adjudicatory RO letter dated April 2006 advised the 
Veteran of the criteria for establishing a disability rating 
and effective date of award.  This letter advised the Veteran 
that his disability rating was determined by a schedule for 
evaluating disabilities published at title 38 Code of Federal 
Regulations, Part 4.  He was informed that evidence 
considered in determining the disability ratings included the 
nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  Examples of evidence to be 
considered included information about on-going treatment 
records, including VA or other Federal treatment records, he 
had not previously identified; recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affected his ability to work; or statements 
discussing his disability symptoms from people who have 
witnessed how they affected him. 

Additional VCAA letters were provided to the Veteran in 
February 2007 and September 2008.  Notably, the September 
2008 RO letter advised the Veteran of potentially applicable 
schedular criteria for evaluating his bilateral foot 
disability.

Overall, the Board finds that the RO's pre-adjudicatory 
letter dated January 2006 provided substantially compliant 
generic VCAA notice particular to the increased rating claim 
on appeal.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), 
overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Veteran was not provided pre-adjudicatory notice as to 
how VA determines disability ratings and effective dates of 
awards.  This notice deficiency was cured with a corrective 
notice sent to the Veteran in April 2006, which is only two 
months after the initial adjudication.  Any prejudicial 
aspect of this VCAA notice deficiency was cured with 
readjudication of the claims in the July 2007 statement of 
the case (SOC) and supplemental SOC's dated March 2006, 
December 2008, February 2009 and June 2009.  See Mayfield, 
444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  

In this case, the Veteran has evidenced his awareness of the 
evidentiary requirements by submitting statements from 
himself and others concerning his bilateral foot symptoms and 
functional impairment.  Overall, the Veteran has been 
afforded a meaningful opportunity to participate in the 
processing of the claim.  As such, the Board finds that no 
prejudicial error accrues to the Veteran in deciding the 
increased rating bilateral foot disability claim at this 
time.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA has a duty to assist the Veteran in the development of his 
claim.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
STRs, VA clinical records and Social Security Administration 
records.  There are no outstanding requests to obtain any 
private or VA clinical records which the Veteran has both 
identified and authorized VA to obtain on his behalf.

The Veteran was last afforded VA examination to evaluate the 
nature and severity of his bilateral foot disability in 
September 2008.  This examination is based upon review of the 
claims folder, and reflects a thorough evaluation of the 
Veteran's skin symptomatology.  This examination report is 
supplemented by extensive podiatry clinical records and the 
findings from the January 2006 VA C&P examination.  In 
totality, this evidence provides all findings for an 
equitable resolution of this claim.

The Veteran has alleged inadequacy in the September 2008 VA 
C&P examination based on a recollection that the examiner did 
not physically examine his feet, and that the examination was 
cut short due to his need to return home for potentially 
leaving the stove on.  This allegation, however, is 
unreliable.  As evidenced by the body of the examination 
report, the examiner clearly examined the Veteran's feet 
without his shoes as demonstrated by the extensive 
descriptions of his skin symptomatology.  There is no 
indication in the body of the examination report that this 
examination was terminated prior to a full examination.  As 
such, the Board finds no basis in this allegation to find an 
inadequacy in the September 2008 VA C&P examination report.

Since the September 2008 VA C&P examination, the Board 
further finds that there is no lay or medical evidence 
suggesting an increased severity of disability.  In this 
respect, the Veteran's report of symptomatology to the 
September 2008 VA C&P examiner, his testimony before the 
Board and the historical information of record reflects a 
history of regular debridements with no significant increase 
in disability during the appeal period.  As such, additional 
examination is not warranted. VAOPGCPREC 11-95 (Apr. 7, 
1995).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim which can be obtained without the 
Veteran's cooperation.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

The claim of entitlement to a rating greater than 10 percent 
for bilateral plantar warts and calluses is granted based 
upon entitlement to a separate 10 percent rating for 
limitation of right ankle motion.


REMAND

The Board regrets any additional delay in adjudicating the 
PTSD increased rating claim, but finds that additional 
development is required prior to any further appellate 
review.

The Social Security Administration (SSA) has deemed the 
Veteran as unemployable due to "[a]ffective/mood disorders" 
since March 2002.  This decision was based, in part, upon a 
July 2003 private examination report which diagnosed the 
Veteran with major depressive disorder, possibly recurrent 
and severe, without psychotic features.  The examiner 
assigned a Global Assessment of Functioning (GAF) Score of 
40, which is consistent with serious impairment in social, 
occupational, or school functioning.  See Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (noting that, under the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV), 
a GAF score represents "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness").

The Veteran's private licensed clinical mental health 
therapist has provided summarizations of treatment records, 
indicating that the Veteran's PTSD results in nightmares, 
severe socialization problems, paranoia and uncontrollable 
anger which render him unemployable.  However, VA has been 
unable to obtain complete clinical records to more accurately 
assess the nature, duration and severity of these symptoms.

On the other hand, the Veteran's VA clinical records include 
multiple mini mental status examinations which do not reflect 
severe symptomatology.  VA Compensation and Pension (C&P) 
examinations in January 2005, January 2006 and October 2008 
reflect assessments that the Veteran's PTSD results in mild 
to moderate impairment of social and occupational 
functioning, as reflected in GAF scores ranging from 60 to 
65.

A review of this evidence demonstrates significantly 
divergent opinions as to the nature and severity of the 
Veteran's PTSD.  The SSA examination report evaluated a 
diagnosis of major depressive disorder while the private 
licensed clinical mental health therapist's opinion of 
unemployability due to PTSD contradicts the findings 
contained in the VA clinical records and the VA C&P 
examination reports.  On the other hand, the VA C&P 
examinations do not provide any rationale which distinguishes 
their findings from the private licensed clinical mental 
health therapist.

As a result, the Board finds that additional VA examination 
is warranted to evaluate the nature and severity of the 
Veteran's PTSD based upon current examination and the 
reconciling of the various assessments of record since 2005.

The Board next notes that the Veteran has claimed 
unemployability due to PTSD, and has submitted medical 
evidence that his PTSD renders him unemployable.  In such a 
circumstance, a claim of entitlement to TDIU is reasonably 
raised.  Roberson v. Principi, 251 F.3d 1378, 1384 (2001).  

The Court outlined in Rice v. Shinseki, 22 Vet. App. 447 
(2009), that a claim of entitlement to TDIU is a component of 
an increased rating claim when such claim is raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the rating assigned for a disability, 
the claim for TDIU will be considered part and parcel of the 
claim for benefits for the underlying disability.  See also 
Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the 
issue of entitlement to TDIU is not a free-standing claim 
which must be pled with specificity).

It would be fundamentally unfair to the Veteran to decide the 
TDIU aspect to this claim which has not been developed and 
adjudicated by the RO.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  This aspect of the claim is also remanded for 
further development.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
regarding the claim of entitlement to TDIU.

2.  Obtain the Veteran's records of treatment for 
PTSD at the Jackson, Mississippi VA Medical 
Center since April 2009.

3.  Obtain complete records of the Veteran's 
treatment at Innovative Behavioral Service, Inc.

4.  After the receipt of any additional evidence 
and/or information, schedule the Veteran for an 
examination by an appropriate VA examiner to 
determine the nature and current level of 
severity of his service-connected PTSD.  The 
claims file must be made available to the 
examiner.  

The examiner is requested to provide a 
longitudinal evaluation of the severity of the 
Veteran's service-connected PTSD, expressed in 
terms of GAF scores, since December 2005.  Based 
upon a reconciliation of all the evidence of 
record, the examiner is requested to provide the 
Veteran's baseline GAF score in December 2005 due 
to his PTSD, and any significant incremental 
decreases or improvements of his GAF score to the 
current time. 

In so doing, the examiner should discuss the 
significance of the findings by the SSA examiner 
and clinician at Innovative Behavioral Service, 
Inc. and the differing opinions as to the 
Veteran's employability and overall 
psychological, social, and occupational 
functioning due to his PTSD, to include a 
delineation of any nonservice-connected factors 
that have contributed to the Veteran's overall 
psychological, social, and occupational 
functioning (if any).

The examiner should be further requested to 
provide opinion as to whether the Veteran's PTSD 
renders him unable to obtain and maintain 
substantially gainful employment and, if so, to 
identify the onset of the Veteran's 
unemployability due to his PTSD.  

A complete rationale for all opinions expressed 
must be provided.  If the examiner finds it 
impossible to provide an opinion without resort 
to pure speculation, the examiner should so 
indicate.

5.  Thereafter, readjudicate the claim to include 
the TDIU component.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a supplemental 
statement of the case.  A reasonable period of 
time for a response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KRISTI BARLOW
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


